Citation Nr: 1042722	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  08-26 537	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
bronchitis, to include sinus pain and headaches.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hemorrhoids.  

3.  Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1951 to April 1955.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a November 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at an October 2010 videoconference 
hearing before the undersigned at the San Antonio VA office.  A 
hearing transcript is associated with the claims folder.

In March 2010, the Veteran submitted a Statement in Support of 
Claim ,VA Form 4138, in which he requested service connection for 
chronic otitis media, claimed as secondary to wearing hearing 
aids for his service-connected hearing loss.  This claim has not 
yet been adjudicated by the RO, is thus not before the Board for 
appellate consideration, and is REFERRED to the RO for 
appropriate action.  

The issue of entitlement to service connection for residuals of 
bronchitis, to include sinus pain and headaches, is herein 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will provide notice when further action is 
required by the appellant.

This appeal has been advanced on the Board's docket pursuant to 
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2010).

FINDINGS OF FACT

On October 18, 2010, prior to the promulgation of a decision in 
the appeal, the Board received written notification from the 
appellant that a withdrawal of the appeal of entitlement to 
service connection for hemorrhoids and to an increased evaluation 
for bilateral hearing loss is requested.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant of 
the issue of entitlement to service connection for hemorrhoids 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2010).

2.  The criteria for withdrawal of an appeal by the appellant of 
the issue of entitlement to a compensable evaluation for 
bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant has withdrawn this appeal and, hence, there 
remain no allegations  of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal, and it is dismissed.


ORDER

The appeal of the issue as to whether new and material evidence 
has been submitted to reopen a claim of entitlement to service 
connection for hemorrhoids is dismissed.

The appeal as to the issue of entitlement to a compensable 
evaluation for bilateral hearing loss is dismissed.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

As much as the Board would prefer to resolve the appeal of the 
bronchitis issue at this time, preliminary review reveals that 
the information in the record before us is inadequate to make an 
informed determination, and discloses a need for further 
development prior to final appellate review.  In this regard, the 
Board is of the opinion that VA's duty to assist includes 
affording the Veteran a new VA examination under the facts and 
circumstances of this case.

On the Veteran's VA Form 21-526 received in November 2005, he 
wrote that he believed the bronchitis he experienced in service 
had caused residual sinus problems and headaches.  The RO 
adjudicated entitlement to service connection for bronchitis, 
sinusitis, and headaches as 3 separate issues in its November 
2006 rating decision.  The Veteran then filed a Notice of 
Disagreement (NOD) in March 2007 on which he listed only the 
issue of entitlement to service connection for bronchitis.  
However, in Maggitt v. West, 202 F.3d 1370 (Fed. Cir. 2000), the 
Federal Circuit held that a broad NOD may confer jurisdiction 
over the entire request for benefits entitlement.  The Board 
finds that, based on the Veteran's statement on his VA Form 21-
526, the Veteran intended to file an NOD as to the issue of 
entitlement to service connection for residuals of bronchitis, to 
include sinusitis and headaches.  See, e.g., Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (per curiam) (a layperson's claim cannot be 
held to a narrowly claimed diagnosis; related conditions must be 
considered).

The Veteran was afforded a VA examination with a family care 
physician in May 2008.  The examiner noted his history of 
hospitalization in 1951 for bronchitis, and noted no current 
problems with bronchitis.  The examiner also recorded a history 
of a septoplasty in 2005 for a deviated septum, and the Veteran 
stated that, since then, he still had congestion and a runny nose 
from time to time and required antibiotics on occasion during the 
past 3 or 4 years.  Physical examination showed no obstruction or 
polyps in the nostrils, and no deviation of the nasal septum.  
The examiner opined that the headaches described by the Veteran 
were right parietal and occipital, and not frontal or facial 
pain.  The examiner concluded on that basis that the Veteran's 
current headaches were not related to sinusitis, and further 
concluded that there was no connection between his bronchitis and 
sinusitis.  

The Veteran was afforded another VA examination, by a 
neurologist, in May 2008.  The examiner noted no specific 
diagnoses of headaches during service.  The Veteran stated, 
however, that toward the end of his military career, he had 
started having headaches and sinus problems.  He said he was 
found to have an ear infection, and had problems since that time.  
He described the headaches as over the top of his head, usually 
constant in nature.  He also had another type of headache, in 
which he experienced pain in the right occipital area.  He said 
he was now having headaches on a daily basis.  He had a history 
of vertigo and falling as well.  Currently, he was under the care 
of an ENT physician for his sinus problems.  The examiner opined 
that one type of headache experienced by the Veteran was related 
to his sinus disease, and the other type was consistent with an 
occipital neuralgia.  The examiner concluded it is at least as 
likely as not that most of the Veteran's headaches were related 
to the condition he had in the military.  

The Board notes that there are 2 conflicting medical opinions of 
record, and neither VA examiner addressed the issue of whether 
the Veteran's sinusitis was related to his in-service sinus 
symptoms.  Moreover, in circumstances such as this, where the 
original service treatment records (STRs) are unavailable, the 
Board has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit-of-the-doubt 
rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
 
For these reasons, the Board finds that a remand is necessary in 
order to afford the Veteran a new VA examination to clarify the 
causes and/or etiologies of his current sinus problems and 
headaches, and to obtain an opinion as to whether his current 
sinus problems are related to the symptoms he states he 
experienced in service.  Moreover, if appropriate, the RO should 
consider the issues of entitlement to service connection for 
residuals of bronchitis, headaches, and sinusitis as 3 separate 
issues, as it did in the November 2006 rating decision, in light 
of the May 2008 neurologist's opinion that the Veteran's current 
headaches are related to those he experienced in service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is 
requested.)

1.  Afford the Veteran an examination with an 
ENT specialist with regard to the causation or 
etiology of his current headaches and sinus 
problems.  Any and all indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished, and a complete 
rationale for any opinion expressed should be 
provided.  The claims file, to include a 
copy of this Remand, must be made available 
to the examiner for review of the medical 
history in conjunction with the 
examination, and the examination report 
should reflect that such review was 
accomplished.   

a.  First, the examiner should identify 
any and all current diagnoses relating to 
Veteran's headaches and sinus symptoms.     

b.  Next, the examiner should address the 
issue of whether it is at least as likely 
as not (i.e., to at least a 50/50 degree 
of probability) that any currently 
diagnosed headache or sinus disability was 
incurred during active service as a result 
of his in-service bronchitis, or whether 
such incurrence is unlikely (i.e., less 
than a 50-50 probability).  The examiner 
must provide an explanation for the 
opinion reached, to include a comment 
regarding the May 2008 family 
physician's opinions that the 
Veteran's sinusitis and in-service 
bronchitis are not related, and that 
the Veteran's headaches are not 
related to his sinus problems.

c.  Next, the examiner should address the 
issue of whether it is at least as likely 
as not (i.e., to at least a 50/50 degree 
of probability) that any currently 
diagnosed headache or sinus disability is 
related to his in-service headaches and 
sinus problems, or whether such causation 
or aggravation is unlikely (i.e., less 
than a 50-50 probability).  The examiner 
must provide an explanation for the 
opinion reached, to include a comment 
regarding the May 2008 VA 
neurologist's opinion that some of the 
Veteran's current headaches are 
related to his in-service complaints 
of headaches.

d.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

e.  If the opinion and supporting 
rationale cannot be provided without 
invoking processes relating to guesses or 
judgment based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the report, and explain why 
this is so.

2.  When the development requested has been 
completed, the case should again be reviewed by 
the RO on the basis of the additional evidence.  
If appropriate, the RO should adjudicate the 
issues of entitlement to service connection for 
residuals of bronchitis to include sinusitis and 
headaches as 3 separate issues.  If any benefit 
sought is not granted, the Veteran and his 
representative should be furnished a Supplemental 
Statement of the Case and afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


____________________________
ANDREW J. MULLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


